Citation Nr: 0433313	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  02-13 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for anxiety and stress 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

4.  Entitlement to service connection for herniated disc as 
secondary to service connected lumbosacral strain.  

5.  Entitlement to a higher initial rating for service 
connected right shoulder disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1978 
and May 1983 to June 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  December 2001 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In October 2004, the Board received additional medical 
evidence from the veteran that pertained to his 
anxiety/stress disorder and post-traumatic stress disorder 
claims.  The newly obtained evidence was unaccompanied by a 
waiver of the RO's right to initial review of this evidence.  
Nevertheless, in light of the Board's determination that a 
full grant of the benefits sought on appeal is warranted, a 
referral to the RO to cure the procedural defect is 
unnecessary.  See Board of Veterans' Appeals:  Obtaining 
Evidence and Curing Procedural Defects, 69 Fed. Reg. 53,807 
(September 3, 2004) (to be codified at 38 C.F.R. §§ 19.9, 
20.1304(c)).  

The issue of entitlement to a higher initial rating for 
service-connected right shoulder disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran has post-traumatic stress disorder as a result of 
in-service stressors.

2.  The medical evidence shows that the veteran's symptoms of 
anxiety and stress are at least in part attributable to his 
post-traumatic stress disorder.

3.  By an unappealed March 1995 rating decision, the RO 
denied service connection for a right knee disorder. 

4.  Evidence received subsequent to the March 1995 RO rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection of a right knee disorder.

5.  The medical evidence shows that the veteran is currently 
diagnosed with a chronic right knee disorder that is related 
to symptomatology shown in service.  

6.  The medical evidence shows that the veteran is currently 
diagnosed with degenerative disc disease of the lumbar spine 
with radiculopathy to the right lower extremity that is 
related to symptomatology shown in service.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder, to include an anxiety and 
stress disorder, was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2003).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a right knee 
disorder is reopened.  38 U.S.C.A. § 7105(c) (West 1991); 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(1994); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.159 (2004).  

3.  A right knee strain was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2004).  

4.  Degenerative disc disease of the lumbar spine with 
radiculopathy to the right lower extremity was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the full grant of benefits in this decision, it is 
clear that no further notification under the VCAA is 
necessary and no further assistance on VA's part is necessary 
to develop facts pertinent to the veteran's claims as 
sufficient evidence has been obtained to substantiate the 
veteran's claims.


II.  Service Connection for Anxiety and Stress Disorder and 
PTSD

     1.  Evidence 

The DD Form 214s show that the veteran served in the United 
States Air Force.  His military occupational specialty was an 
aircraft maintenance specialist.  He was awarded several 
medals that included the National Defense Service Medal and 
Air Force Good Conduct Medal for service from June 26, 1974 
to June 25, 1977.  He had no foreign service.  

The service medical records that covered the veteran's first 
period of active service from June 1974 to June 1978 showed 
no complaints of or findings of anxiety, stress, or PTSD 
during service.

The service personnel records included an Airman Performance 
Report for the period of June 26, 1974 to June 26, 1975.  The 
veteran received an eight out of nine on his overall 
evaluation.  An Airman Performance Report for the period of 
June 27, 1975 to June 26, 1976 showed that the veteran 
received a nine out of nine on his overall evaluation.  The 
reporting official noted that the veteran's performance was 
outstanding.  An Airman Performance Report for the period of 
June 27, 1976 to June 26, 1977 showed that the veteran 
received a nine out of nine on his overall evaluation.  

The service medical records that covered the veteran's second 
period of active service from May 1983 to June 1992 included 
a February 1992 consultation sheet that noted that the 
veteran was referred to a consultant for his Wolff-Parkinson-
White (WPW) syndrome.  The veteran reported that he 
experienced extreme anxiety that caused his heartbeat to 
pound irregularly and fast.  After an examination, the 
consultant noted an assessment of asymptomatic WPW without 
organic cardiovascular abnormality.  Another February 1992 
consultation sheet noted that an examination revealed that 
the veteran had a potentially serious heart rhythm.  The 
examiner indicated that the veteran complained that extreme 
anxiety precipitated his cardiac symptoms; the veteran 
complained that he was frequently under a lot of stress.  The 
examiner's provisional diagnosis was anxiety-situational 
versus disorder.  The consultant noted that he discussed with 
the veteran the source of his stress-which included his job 
and career decision to separate from the service.  The 
consultant noted that the veteran reported no mental health 
history, no suicidal/homicidal thoughts, and no depressive or 
anxiety related symptoms.  The consultant did not provide a 
diagnosis.  Thereafter, service medical records showed that 
the veteran was seen again in the Mental Health Clinic in 
March 1992, to discuss job-related problems.  

Summerville Medical Center records dated in June 1995 showed 
that the veteran presented at the facility and complained of 
an episode of chest pain that had subsided prior to his 
admission.  The veteran reported that he had a confrontation 
at work and he had become upset.  The veteran indicated that 
during the confrontation, he felt anxious and 
hyperventilated, and he developed chest pain and shortness of 
breath.  The veteran noted that once he calmed down, his 
symptoms resolved.  The physician noted a diagnosis of 
anxiety reaction/hyperventilation.  

An August 2001 mental examination report showed that the 
veteran reported that after he was hit on the head by a 
grease gun in 1987, he began to experience some intrusive 
recollections of the time he spent transporting bodies from 
the Vietnam conflict and "actions in Uganda."  He explained 
that he was involved in "bagging and tagging" the remains 
of serviceman.  He reported on changes in his personality.  
On Axis I, the examiner provided diagnoses of 
obsessive/compulsive disorder, generalized anxiety disorder, 
and PTSD delayed onset.

VA treatment records dated from May 2002 to July 2002 
included a record dated in May 2002 that noted that the 
veteran requested an evaluation for PTSD.  The veteran 
reported that the reason for the request was the occurrence 
of more frequent flashbacks of images of dead bodes "that he 
guarded" and feelings of depression.  The veteran 
acknowledged that he did not have combat duty, but he 
emphasized that his duties consisted of "guarding bodies."  
The examiner noted assessments of anxiety disorder not 
otherwise specified and depression not otherwise specified.  
The examiner asserted that the veteran did not meet the 
criteria for PTSD, but he did endorse symptoms of anxiety 
that might contribute to his symptoms of depression.  

A July 2002 VA treatment record showed that the veteran 
presented with complaints of anxiety, irritability, and 
isolation.  The examiner observed that the veteran was 
noticeably anxious and tearful during the interview.  The 
examiner noted assessments of depression not otherwise 
specified and anxiety disorder not otherwise specified on 
Axis I.  Records dated in February 2003 and May 2003 noted an 
assessment of depression not otherwise specified and social 
phobia panic disorder with agoraphobia on Axis I.  

In the August 2003 stressor statement, the veteran's 
authorized representative reported that VA's PTSD 
questionnaire upset the veteran significantly as suppressed 
memories resurfaced.  The representative indicated that the 
veteran had to be hospitalized as the result.  The 
representative noted that according to the veteran, the 
following were the primary stressor events that occurred 
between 1974 and 1976:  (1) he was locked in an airplane 
overnight with many dead bodies; (2) he was tied up by co-
workers and left on top of an airplane overnight; (3) he was 
unable to use the bathroom facilities due to crew members 
dumping feces and urine over the bathroom stall; (4) R.C. put 
a ball of tissue, wrapped in tape and lighted, down the front 
of the veteran's jacket; he suffered burns of his face around 
his mustache and eyebrows; (5) he was forced to continue to 
work his shift even though he had aircraft fuel on his body, 
resulting in hair "not growing properly under his arms"; 
and (6) he believed he may have been sodomized (he was 
jumped, hit, and knocked out, and when he awoke, he found his 
pants around his ankles and he was in pain).  The 
representative then listed the names of several individuals 
who were either witnesses or involved in the described 
incidents.    

In an August 2003 'buddy letter,' D.C.S. reported that he 
worked with the veteran during the period of January 1975 to 
December 1976, on the "flight-line" at Charleston Air Force 
Base in South Carolina.  D.C.S. noted that he was aware that 
the veteran was the object of harassment and ridicule because 
he was from New York City and he was new to the Air Force.  
D.C.S. indicated that while the veteran was not the only 
service member harassed, he definitely was the target of most 
of the verbal and physical abuse.  D.C.S. related that he 
heard of one incident in which the veteran was locked inside 
an aircraft with a number of bodies in metal caskets. D.C.S. 
also reported on another incident in which a coworker lit a 
pile of tissue paper wrapped in tape and shoved it down the 
veteran's field jacket.  D.C.S. admitted that he was not 
there for either one of these events, but he believed that 
these events occurred.  D.C.S. added that there were several 
other incidences of "horse play" that targeted the veteran 
that got out of hand during this time.

In a letter received by the RO in September 2003, VA 
physician C.M.P. reported that the veteran was receiving care 
at the VA Medical Center for anxiety.  

In a September 2003 'buddy letter,' D.D.D. noted that he 
worked with the veteran during service.  D.D.D. reported that 
a lot of people thought the veteran was gullible and made fun 
of him.  D.D.D. recalled an incident in which the veteran was 
locked inside an airplane and other incidents in which the 
veteran's mustache was pulled and the hair on his arms was 
pulled and burned.  D.D.D. recalled that the veteran was 
teased about his accent and being a New York "'yankee.'"  
D.D.D. maintained that a lot more events occurred, including 
some events that got out of control and caused the veteran a 
lot of embarrassment and physical pain.  

In a September 2003 Request for Family Medical Leave, it was 
noted that the veteran was receiving therapy for diagnosed 
PTSD, major depressive disorder, social phobia, and panic 
disorder.  

In a February 2004 letter, W.J.B., LMSW, of the Vet Center 
noted that the veteran had received mental health services at 
the VAMC since May 2002.  W.J.B. indicated that the veteran 
was referred to the Vet Center in August 2003 for assistance 
in completing a PTSD questionnaire, during which time 
intrusive memories of his trauma surfaced as a result, which 
caused an exacerbation of his depressive and PTSD symptoms.  
W.J.B. reported that the veteran was hospitalized in 
September, and following his hospitalization, he began 
individual therapy at the Vet Center.  W.J.B. noted that the 
veteran was hospitalized again in November due to an 
exacerbation of his symptoms.  W.J.B. then reported on the 
in-service stressor events detailed above.  Lastly, W.J.B. 
concluded that the veteran met the criteria for PTSD, severe 
major depressive disorder with psychosis, and panic disorder.      

In a May 2004 letter, retired Lt. Col. N.E.C. reported on an 
event that transpired between January and March 1992, while 
the veteran was assigned to the 438th Equipment Maintenance 
Squadron.  N.E.C. indicated that he was the squadron 
commander for the unit at that time; he maintained that he 
had direct knowledge of the event.  N.E.C. described the 
veteran's involvement in a violent episode.  N.E.C. noted 
that the veteran was referred to the Mental Health Clinic. 

VA treatment records dated from November 2002 to May 2004, 
included records dated in February, May, and June 2003, that 
showed that Dr. C.M.P. initially diagnosed the veteran with 
depression not otherwise specified, social phobia, and panic 
disorder with agoraphobia.  Psychiatrist R.N.R. noted that he 
agreed with Dr. C.M.P.'s assessment.  

In August 2003, VA treatment records showed that the veteran 
was hospitalized.  Other records dated in August 2003 showed 
that the veteran reported on the previously described in-
service stressors.  Dr. C.M.P. related that the veteran had 
depression and anxiety.  Dr. C.M.P. then indicated that the 
veteran appeared to meet the criteria for PTSD, which was not 
detected at the time of his visit in May 2002, likely 
secondary to the veteran's suppression of memories of past 
significant trauma and discussion of other details during 
that session.  Dr. C.M.P. maintained that the veteran had 
been doing very well on Prozac for his mood and anxiety until 
the recent stress of recalling traumatic events in response 
to filling out his disability paperwork, which triggered his 
current symptoms.  Dr. C.M.P. diagnosed the veteran with 
depression not otherwise specified, likely PTSD, social 
phobia, and panic disorder with agoraphobia.  Psychiatrist 
Dr. R.N.R. indicated that he agreed with Dr. C.M.P.'s 
assessment.   

Other records dated in August 2003 showed that Dr. C.E.G. 
maintained that a diagnosis of PTSD was difficult to make at 
the time given an inability to verify the veteran's recount 
of traumatic events.  Dr. C.E.G. added that there were some 
plausibility concerns with respect to the claimed stressors.  
Dr. C.E.G., however, acknowledged that the occurrence of the 
events was entirely possible and she noted that the veteran 
believed the events to be true.  

A November 2003 record showed that VA staff psychiatrist Dr. 
M.G.H. noted that the veteran had PTSD related to severe 
hazing in the service and comorbid depressive syndrome.  

Records dated in September, October, November, and December 
2003 as well as recent records dated in March and May 2004, 
showed that Dr. C.M.P. noted the same information she 
provided in August 2003.   Dr. C.M.P. diagnosed the veteran 
with PTSD, depression not otherwise specified, social phobia, 
and panic disorder with agoraphobia on Axis I.  VA staff 
psychiatrists R.N.R. and L.A.B. agreed with Dr. C.M.P.'s 
assessments.   

     2.  PTSD

VA regulation 38 C.F.R. § 3.304(f) (2004) sets forth the 
three elements required to establish service connection for 
PTSD.  For service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2004); (2) medical 
evidence of a causal nexus between diagnosed PTSD and the 
claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  

With the exception of Dr. C.E.G., the VA staff of treating 
physicians is of the opinion that the veteran currently 
suffers from PTSD as the result of his claimed in-service 
stressors.  Even Dr. C.E.G. acknowledged that she detected no 
malingering on the part of the veteran in his retelling of 
traumatic events that reportedly occurred during service.  

It is clear that elements (1) and (2) above have been met:  
the veteran has been diagnosed to have PTSD, which in turn 
has been linked by competent medical opinion to his claimed 
in-service stressors.  

With respect to element (3), combat status or verified 
stressors, the veteran's DD Form 214 shows that the veteran 
had no foreign service.  Also, the veteran was not awarded 
any medal or decoration that is indicative of combat status, 
and as indicated by the medals awarded, the veteran did not 
participate in any campaigns or operations in a combat 
capacity.  Thus, the Board finds that the evidence of record 
does not establish that the veteran engaged in combat with 
the enemy.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f) (2004).  Accordingly, in the absence of 
evidence that the veteran engaged in combat with the enemy, 
the veteran must show by credible supporting evidence that 
the claimed in-service stressors occurred.  Id.  

The service medical records and service personnel records are 
absent any evidence that the claimed stressor events 
occurred.  If a PTSD claim, however, is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3) 
(2004).  Examples of such evidence include statements from 
fellow service members.  Id.   Fellow service member D.C.S. 
admits that he has no personal knowledge of two of the 
veteran's claimed stressor events; rather, he contends that 
he heard that these events occurred.  On the other hand, 
fellow service member D.D.D. appears to maintain that he has 
personal knowledge of the occurrence of two of the veteran's 
claimed stressor events.  D.D.D. is certainly competent to 
describe what he personally observed in service.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) (providing that lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness).  D.C.S.'s 
statement contains hearsay evidence but is consistent with 
D.D.D.'s statement, which corroborates the occurrence of two 
of the veteran's claimed stressor events.  As such, the Board 
finds that the evidence is in relative equipoise as to the 
material issue of whether the claimed stressor events 
occurred, and the Board will resolve any reasonable doubt in 
favor of the veteran.  See 38 U.S.C.A. § 5107(b) (West 2002) 
(providing that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA will give the benefit of 
the doubt to the veteran).  Accordingly, D.C.S. and D.D.D.'s 
statements are deemed sufficient to establish that the 
claimed stressor events (locked in an airplane overnight with 
dead bodies; lighted ball of tissue shoved down jacket) 
occurred. 

Element (3) of 38 C.F.R. § 3.304(f) has therefore been 
satisfied.  Additionally, as discussed by the Board at the 
outset of this analysis, there is a clear diagnosis of PTSD 
and a link between the current symptomatology and the claimed 
in-service stressors, established by psychiatrists.  
Consequently, the veteran meets all three of the criteria of 
38 C.F.R. § 3.304(f) (2004) for a grant of entitlement to 
service connection for PTSD.  

     3.  Anxiety and Stress Disorder  

The Board also finds that service connection is also 
warranted for an anxiety and stress disorder.  The August 
2003 VA treatment records show that Dr C.M.P. noted that the 
veteran had symptoms of anxiety, during which time she 
concluded that the veteran appeared to meet the criteria for 
PTSD.  Thus, the veteran's symptoms of anxiety and stress are 
at least in part attributable to his PTSD.  Accordingly, the 
grant of service connection for PTSD should include service 
connection of an anxiety and stress disorder.  


III.  New and Material Evidence/ Right Knee Disorder

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The definition of "new and material evidence" was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  In the instant appeal, the veteran's application to 
reopen his claim of entitlement to service connection for a 
right knee disorder was initiated in April 2001.  Thus, the 
old definition of "new and material evidence" is applicable 
to the veteran's claim.  

A review of the claims file reveals that the veteran's 
original claim for service connection of a right knee 
disorder was denied by the RO in a March 1995 rating 
decision.  In a letter dated in April 1995, the RO advised 
the veteran of the denial of service connection and notified 
the veteran of his appellate rights but the veteran did not 
appeal the decision within the time prescribed and it became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (1994).  

Evidence associated with the claims file prior to the RO's 
March 1995 decision follows.

The service medical records included records dated in June 
1990 that noted that the veteran complained of right knee 
pain present since that morning.  The veteran reported no 
history of injury but indicated that he kneeled on hard 
surfaces at work.  The physical examination revealed full 
range of motion of the right knee and normal strength in the 
knee.  There was no patella crepitus or effusion noted.  
There was marked tenderness in the right patella.  The 
service examiner noted an assessment of acute patella 
tendonitis.  The June 1990 radiographic report noted that 
views of the right knee revealed no significant radiologic 
abnormality.  A Physical Profile Serial Report dated in June 
1990 noted that the veteran had acute patella tendonitis of 
the right knee.  The report noted that the veteran was 
temporarily restricted from various physical activities.  In 
the remarks section, it was noted that the veteran should use 
a cane when walking.  The January 1992 periodic examination 
report showed that no right knee disorder was identified.  
A Physical Profile Serial Report dated in May 1992 noted that 
the veteran had patella femoral syndrome.  It was noted that 
the veteran was restricted from jogging and that he was 
instructed to wear a knee pad if able.   

A September 1994 VA joints examination report showed that the 
veteran reported that his right knee had bothered him in 
service in June 1990.  He indicated that he was diagnosed 
with patellar tendonitis at that time.  He maintained that he 
continued to experience discomfort in the front of his knee.  
The physical examination revealed no effusion, but there was 
medial joint line tenderness.  He had full extension of the 
knee and 135 degrees of flexion without varus or valgus 
laxity.  The examiner noted an impression of right knee 
medial joint arthrosis versus chronic medial meniscal tear.  

A March 1995 VA joints examination report showed that the 
veteran complained of pain on both the inside and outside of 
his knee and occasional clicking.  He indicated that his 
discomfort was exacerbated by squatting or stair climbing.  
He attributed his present knee problems to squatting on his 
knees while maintaining aircraft during his military service.  
The examiner noted that radiographs revealed mild medial 
joint space narrowing without spurring cystic changes or 
sclerosis.   The examiner noted an impression of chronic 
gonarthrosis versus meniscal pathology of the right knee.  

A March 1995 radiograph report noted that frontal, lateral, 
and sunrise views of the right knee failed to demonstrate any 
acute or significant chronic disease.  An impression of 
unremarkable right knee was noted.  

The March 1995 rating decision shows that the RO denied 
service connection for a right knee disorder on the basis 
that while there was a record of treatment in service for a 
right knee disorder, no chronic disorder was shown by the 
service medical records or post-service medical evidence.  
The RO noted that the VA x-ray report showed a normal right 
knee.

Evidence associated with the claims file after the RO's March 
1995 decision follows.  

The veteran underwent a VA examination in March 1999 for 
other disabilities.  It was noted that the veteran had a 
mildly antalgic gait with the use of a straight cane as an 
assistive device, and there was a mild limp to the right.  

An August 2001 VA examination report noted that the veteran 
reported a history of tendonitis.  The veteran indicated that 
following a lifting accident he had some difficulty in 
bending his right knee due to pain.  The physical examination 
revealed flexion to 90 degrees and extension to 0 degrees.  
The McMurray and Lachman tests as well as varus and valgus 
tests were all negative.  Muscle strength was approximately 
2/5 on the right leg.  The right knee reflex was absent.  The 
examiner noted a diagnosis of right knee strain.  

VA treatment records dated from November 2002 to May 2004 
show that the veteran uses a cane for ambulation.   

The Board finds that the May 1999 VA examination report, 
August 2001 VA examination report, and VA treatment records 
are new and material as these documents bear directly on the 
question of whether the veteran currently suffers from a 
chronic right knee disorder.  The Board finds that this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (2001).  Accordingly, having determined that new and 
material evidence has been submitted, the claim is reopened 
and the Board will proceed to evaluate the merits of the 
claim on the basis of all evidence of record after ensuring 
that the duty to assist the veteran has been satisfied.  

The Board finds that no further notification under the VCAA 
is necessary and no further assistance on VA's part is 
necessary to develop facts pertinent to the veteran's claim 
as sufficient evidence has been obtained to substantiate the 
veteran's claim.

The service medical records show that the veteran was 
diagnosed with acute patella tendonitis and patella femoral 
syndrome of the right knee in 1990 and 1992, respectively.  
The post-service medical evidence reflects a continuity of 
symptomatology associated with the veteran's right knee, 
which evidences the existence of a chronic knee disorder.  
The most recent examination report shows that the veteran is 
currently diagnosed with right knee strain.  Accordingly, the 
Board finds that service connection for a right knee strain 
is warranted on the basis of the evidence of record.  
38 C.F.R. § 3.303 (2004).  


IV.  Secondary Service Connection for Herniated Disc

The service medical records included a March 1978 record that 
noted that the veteran complained of back pain.  The 
examination revealed paraspinous muscle spasm at T8-L2.  The 
service examiner noted an assessment of muscle spasm.  
Records dated in December 1991 noted that the veteran 
complained of sciatica type back pain that radiated down his 
right leg.   A physical examination revealed mild right 
paralumbar tenderness.  Another physical examination was 
unremarkable.  One assessment noted low back pain, possibly 
muscular versus sciatic.  Another assessment noted status 
post lower back pain.  

VA treatment records dated from September 1995 to March 1996 
noted that the veteran complained of chronic low back pain in 
September 1995.  

In a January 1999 letter, Dr. R.L.R. related that the veteran 
had been his patient since 1993.  Dr. R.L.R. reported that a 
magnetic resonance imaging (MRI) scan revealed a herniated 
disk at L5-S1.  Dr. R.L.R. indicated that the veteran related 
that he had had back pain since his military service.  Dr. 
R.L.R. asserted that it was his impression that the veteran 
had some chronic recurring back pain due to a disc syndrome.  
Dr. R.L.R. noted that it was likely that this "condition" 
was chronic.  Private medical records from Dr. R.L.R. dated 
in 1997 noted complaints of pain in the right buttock area 
that radiated down the veteran's back leg.  

The March 1999 VA spine examination report noted a diagnosis 
of low back pain with the focal findings being decreased 
sensation to pinprick and light touch over the L2-3 
dermatomes on the right and decreased active range of motion 
of the lumbosacral spine in flexion.  

The March 1999 VA neurological examination report noted that 
the veteran complained of low back pain that radiated into 
his right lateral thigh and was associated with intermittent 
numbness over all aspects of the right leg.  After an 
examination, the examiner provided diagnoses of herniated 
nucleus pulposus, L5-S1 with right sciatica, chronic low back 
pain, and antalgic gait.

VA treatment records dated from February 2001 to May 2004 
noted complaints of low back pain that radiated down the 
veteran's right leg and buttock.  An impression of a February 
2001 MRI of the lumbar spine was mild diffuse disk bulge at 
L5-S1, centrally that did not impinge upon the transiting 
nerve roots.  The radiologist noted that the neural foraminal 
stenosis with a component of disk bulge was more severe on 
the right than the left, and should be correlated with the 
veteran's clinical symptoms.  The impression of an August 
2002 x-ray was "essentially normal lumbosacral spine."  A 
September 2002 record noted that imaging revealed "2/13-02" 
multi-level disc disease with mild stenosis.  An assessment 
of mild multilevel disc disease with exacerbations was noted.  
A record dated in February 2003 noted that a physical 
examination revealed significant bilateral lumbar paraspinal 
muscle spasms.  A February 2004 record noted an assessment of 
chronic low back pain with diffuse disc bulges and 
osteoarthritis of the facets.  
 
In a May 2004 letter, Dr. R.L.R. reported that the veteran 
currently had disc disease in his spine with neural foraminal 
narrowing based on degenerative changes in his spine that was 
symptomatically causing neuropathic symptoms down the right 
leg.  Dr. R.LR. indicated that the veteran related that he 
had experienced this pain since his service in March 1978.  
Dr. R.L.R. noted that he suspected that the "constant 
symptom" had its origin in the veteran's military service.  
Dr. R.L.R. explained that current technology that included 
MRI testing allowed documentation of "changes" that were 
probably present for some time.  Dr. R.L.R. suspected that 
the "changes" originated in the 1970s during the veteran's 
active service time period.  Copies of service medical 
records dated in March 1978 (detailed above), March 1989, and 
December 1991 (detailed above), were included with Dr. 
R.L.R.'s medical opinion.  

The Board acknowledges that the veteran has sought service 
connection for a herniated disc secondary to the service-
connected lumbosacral strain, but the Board finds that 
service connection for herniated discs is warranted on a 
direct basis based on the current evidence of record.  The 
service medical records document an episode in which the 
veteran complained of a sciatica type back pain that radiated 
down his right leg.  Post-service medical records reflect 
similar complaints of low back pain with radiculopathy to the 
right lower extremity.  The February 2001 VA radiologist and 
Dr. R.L.R. clinically associated the veteran's complaints of 
right lumbar radiculopathy or sciatica type pain with disc 
disease in the veteran's spine, confirmed on MRI.  Thus, the 
evidence of record demonstrates a continuity of 
symptomatology associated with degenerative disc disease of 
the veteran's low back disorder.  Moreover, Dr. R.L.R. opined 
that the currently manifested disc disease of the low back 
disorder was related to symptomatology shown in service as 
documented in the service medical records.  Accordingly, the 
Board finds that service connection for degenerative disc 
disease of the lumbar spine with radiculopathy to the right 
lower extremity is warranted on the basis of the evidence of 
record.  38 C.F.R. § 3.303 (2004). 


ORDER

Service connection for post-traumatic stress disorder, to 
include an anxiety and stress disorder, is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disorder 
is granted.

Service connection for a right knee strain is granted.

Service connection for degenerative disc disease of the 
lumbar spine with radiculopathy to the right lower extremity 
is granted. 


REMAND

The December 2001 rating decision shows that the RO granted 
service connection for a "right shoulder condition" and 
assigned a 10 percent evaluation under Diagnostic Code 5301 
(Muscle Group I), for moderate disability of the muscle 
attributable to a right trapezius tear.  As noted by the RO, 
the August 2001 VA joints examination report and Dr. R.L.R.'s 
private treatment records showed that the veteran complained 
of chronic neck pain in connection with his service-connected 
right trapezius tear.  The RO evaluated the veteran's 
disability based on the severity of any residual neck 
problems.  At the travel board hearing, however, the veteran 
complained of right shoulder problems in connection with the 
service-connected right trapezius tear.  The Board notes that 
the trapezius is a flat, triangular muscle covering the upper 
and back part of the neck and shoulders, according to Gray's 
Anatomy of the Human Body.  [The veteran will have the 
opportunity to respond to the Board's reliance on the 
aforementioned medical treatise on remand; therefore, no due 
process concerns raised in Thurber v. Brown, 5 Vet. App. 119, 
126 (1993) are implicated.]  As such, it is conceivable that 
the veteran's service-connected right trapezius tear may 
involve the neck and/or shoulder.  Based on all of the 
foregoing, the Board finds that the August 2001 VA 
examination report is inadequate for rating the severity of 
the service-connected disability.  The only clinical findings 
noted in the August 2001 VA examination concern the range of 
motion of the veteran's neck.  There are no range of motion 
figures for the right shoulder of record.  There are also no 
clinical findings of record that address loss of muscle 
substance, loss of power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination, uncertainty of 
movement, etc., which are factors to be considered when 
evaluating a muscle disability under Diagnostic Code 5301.  
38 C.F.R. § 4.56 (2004).  Thus, it is necessary to afford the 
veteran another VA examination that is more comprehensive.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
muscles/joints examination to ascertain 
the current severity of his service-
connected right trapezius tear.  The 
following should be addressed:  (1) the 
examiner should address whether any loss 
of muscle substance, loss of power, 
weakness, lowered threshold of fatigue, 
pain, impairment of coordination, 
uncertainty of movement, etc., is 
associated with the right trapezius tear; 
(2) the examiner should state at which 
degree the veteran experiences pain, if 
any, on range of motion testing of the 
neck and right shoulder; (3) x-rays 
should be taken of the neck and right 
shoulder (unless medically inappropriate) 
and the radiograph reports should be 
associated with the claims file.  All 
other indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

2.  Thereafter, the veteran's claim 
should be readjudicated on the merits 
with consideration of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



